Citation Nr: 1802669	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder prior to June 1, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to an effective date earlier than February 20, 2009, for the award of service connection for a PTSD with persistent depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 and April 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

In correspondence dated April 21, 2017, the Veteran expressed his desire to withdraw his appeal in its entirety.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of a rating in excess of 10 percent for PTSD with persistent depressive disorder prior to June 1, 2016, and in excess of 50 percent thereafter. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).	

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an effective date earlier than February 20, 2009, for the award of service connection for a PTSD with persistent depressive disorder. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In April 2017, the Veteran submitted written correspondence stating that he wanted to withdraw his appeal.  In a December 2017 motion, his representative affirmed that the Veteran wished to withdraw his appeal in its entirety.  As the Veteran has expressed his desire to withdraw his appeal as to all issues in appellate status, there is effectively no longer any remaining allegation of error of fact or law concerning these issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's claims of a rating in excess of 10 percent prior to June 1 2016, and in excess of 50 percent thereafter; and an effective date earlier than February 20, 2009, to include CUE.


							(CONTINUED ON NEXT PAGE)









ORDER

The appeal as to the issue of a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder prior to June 1, 2016, and in excess of 50 percent thereafter is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than February 20, 2009, for the award of service connection for a posttraumatic stress disorder (PTSD) with persistent depressive disorder, to include on the basis of clear and unmistakable error (CUE) is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


